Citation Nr: 0117602	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for bilateral piezogenic 
pedal papules, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that during the June 1999 personal hearing 
the veteran raised an informal claim for service connection 
for depression as secondary to service-connected bilateral 
foot disability.  As this issue has not been adjudicated by 
the RO, it is referred there for appropriate action.  

This case was previously before the Board and was remanded to 
the RO in  October 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected bilateral foot disability 
is manifested by painful papules on both heels.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral piezogenic pedal papules have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5276, 5278, 5284, § 4.118, Diagnostic Codes 7800-7806, 7819 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all information and evidence 
necessary to substantiate the claim has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the medical evidence necessary for an increased rating for 
the disability at issue.  VA outpatient treatment records 
have been obtained, and VA medical examinations have been 
conducted.  Moreover, the veteran submitted a statement by 
taped telephone conversation in October 2000 indicating that 
there was no additional evidence to submit in support of his 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  Id.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In an October 1972 rating decision, the RO granted service 
connection for bilateral piezogenic pedal papules, evaluated 
as noncompensably disabling.  In September 1978, the rating 
was increased to 10 percent.  In an April 1986 rating action, 
it was noted the veteran's compensation benefits were 
suspended for the period between October 1, 1980 and December 
23, 1985, because the veteran failed to attend a VA 
examination; the 10 percent rating was resumed on December 
24, 1985.  In May 1996, the rating was increased to 30 
percent.  The 30 percent rating has been continued to date.

The veteran's current reopened claim for an increased rating 
for his service-connected bilateral foot disability was 
received on August 11, 1998.  As such, the rating period for 
consideration on this appeal is from August 11, 1997, one 
year prior to the date of receipt of the increased rating 
claim, through the present  See 38 C.F.R. § 3.400(o)(2).

VA outpatient treatment records dated in September 1998 show 
that the veteran ambulated with a cane and complained of pain 
at a 6-7 level out of a maximum 10 level whenever he walked, 
no matter how far.  Objective findings noted that upon 
weight-bearing there were blanched papules in the fat pad of 
both heels which were painful to palpation despite their 
small size.  The records also show that the veteran requested 
a wheelchair and that the request was granted on a trial 
basis by a VA podiatrist.  

On VA examination in October 1998, the veteran indicated that 
the only thing that relieved his pain was getting off his 
feet.  He also stated that he had recently started using a 
wheelchair, more or less all the time.  The examiner noted 
that in talking to the veteran and in examining and observing 
him on weight-bearing and with walking, that he did not 
reflect or show evidence of significant pain nor impairment 
of gait, stature, etc.  The veteran stated that he had 
noticed in recent months that on weight-bearing the pain was 
not only present in the feet, but seemed to extend up toward 
and almost reached the buttocks area.  The examiner indicated 
that it would seem that the constant sitting the veteran was 
doing was perhaps the basis of that, but he could not be 
sure.  It was noted that the present symptomatology was 
limited to the medial aspect of both heels.  It was further 
noted that veteran wore ordinary loafers at the present time 
and did not use any special devices in connection with the 
problem.  He had no noted tenderness, but only pain on 
weight-bearing.  He slept with no problems.  

Physical examination revealed that the veteran's gait and 
posture were normal.  He did not show evidence of pain or 
discomfort.  He said he used an occasional aspirin for pain, 
but for the most part, used no medication.  There was no 
swelling, edema, deformity or asymmetry of the lower 
extremities or the feet.  There was a normal range of motion 
of the joints and, in particular, the ankle joints were 
unrestricted and without pain on manipulation.  Pressure and 
palpation of the feet generally, and the medial heels in 
particular, were not tender or painful.  The examiner was 
unable to detect any residual nodules at that time, even 
though the veteran took his finger and pointed them out.  The 
same was said for the biopsy scars.  The examiner was unable 
to see or feel them either.  On weight-bearing, the 
examination was redone and the examiner detected no changes, 
even though the past recurrence points out that the nodules 
seemed to be present on weight-bearing.  The arches were 
normal.  The veteran ambulated in the examining room without 
apparent impairment or signals of significant pain, to 
include showing any reticence or reflection of pain in 
walking or weight-bearing.  Deep tendon reflexes were normal 
and symmetric with no pathologic reflexes noted.  There was 
no muscle atrophy, wasting or weakness.  There were no 
sensory abnormalities.  There was no evidence of 
incoordination or abnormal balance control.  The diagnosis 
was history of painful piezogenic pedal nodules, bilateral, 
medial aspect of both heels.  The examiner commented that it 
appeared that the veteran was self-sufficient and was capable 
of doing everything required in his lifestyle, but no doubt 
preferably nonweight-bearing because of the symptomatology.  
It was opined that functional limitations or impairments 
seemed to be quite minimal.  

In June 1999, the veteran testified that his foot disorder 
caused problems standing, walking or even lying down as they 
were painful when he did this.  The pain was described as a 
sharp needle pain that started in his heels and worked its 
way up to his buttocks.  On a scale of 1 to 10 with 10 being 
the worst, the pain was an 8; when it was less painful, it 
was a 5.  He stated that he used to be pain free when he 
would lay down but now when he laid on his back with his feet 
on the sheets there was pain from the heel.  He used a 
wheelchair to get around and only got up to go to the 
bathroom.  He indicated that if he were forced to walk, he 
would not be able to do so.  He had used orthotics in the 
past, but they did not help.  See June 1999 hearing 
transcript.  

When seen at a VA dermatology clinic in August 1999, the 
veteran stated that the painful papules limited his 
activities only to bathroom use.  He indicated that with 
walking and standing, the papules were more painful.  He 
believed that water pool therapy helped the most.  Clinical 
evaluation revealed multiple soft herniated papules on both 
heels.  The papules became more noticeable upon standing.  
There was slight tenderness on palpation of these papules, 
but not skin ulceration.  The papules were described as 
herniation of fat through the dermis.

In October 1999, the veteran was provided a VA examination to 
determine his need for a wheelchair.  The veteran complained 
that his ambulating tolerance was limited to several feet.  
He stated that he had a wheelchair ramp in his home and used 
a wheelchair to get around in the home.  The extent of his 
walking was from the wheelchair into the bathroom because of 
pain in the heel areas with walking.  He stated that he would 
occasionally have some swelling, and that with any weight-
bearing, he got a painful, burning-like sensation in the 
heels of his feet that continued to escalate while he was on 
his feet.  This decreased with nonweight-bearing.  

Physical examination noted similar papules as described on 
the August 1999 dermatology examination.  In observing the 
veteran's gait, the examiner noted that he walked 
approximately 15 feet with a very short step, and complained 
of mild discomfort.  The examiner commented that the veteran 
had a very uncommon condition that could produce discomfort, 
but that it was impossible to tell how much discomfort he was 
experiencing.  It was felt the veteran seemed to have some 
genuine discomfort when he ambulated in the hallway.  He had 
a wheelchair that he stated was approximately 2 months old.  
The examiner observed that there was very little wear of the 
tire tread and, in fact, no discoloration down within the 
depths of the tire tread that would be expected with 
continued, regular use.  The tires also had a sharp edge 
around the center portion of the tire that contacts the 
ground.  This was from the manufacturing process, and with 
use, this area wore.  The examiner noted that the veteran 
stated that the wheelchair was 2 months old which would 
probably account for the little wear seen on the tires.  The 
examiner concluded that based on his history and the symptoms 
he described, the veteran did need a wheelchair.  

The veteran's VA vocational and rehabilitation folder 
indicates the veteran was employed in a home-based job due to 
his disability from July to October 2000, with participation 
projected to March 30, 2001.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The veteran's service-connected bilateral foot disability is 
rated as 30 percent disabling by analogy under Diagnostic 
Codes 7819-5277.  38 C.F.R. § 4.118, Diagnostic Code 7819 
pertains to benign new growth of the skin, and provides such 
may be rated as a scar or as disfigurement under Diagnostic 
Codes 7800-7805.  Further, it is provided that Diagnostic 
Code 7819 may be rated as eczema under Diagnostic Code 7806, 
dependent upon the location, extent and repugnant or 
otherwise disabling character of the manifestations.  The 
provisions of Diagnostic Codes 5276 and 5278 are also for 
consideration by analogy.

Under Diagnostic Code 7800, by analogy, a 30 percent rating 
contemplates severe disfiguring scars, especially if 
producing unsightly deformity.  A 50 percent evaluation is 
warranted for complete or exceptionally repugnant deformity.  
A higher disability rating is warranted when in addition to 
tissue loss and cicatrization, there is marked discoloration, 
color contrast or the like.  38 C.F.R. § 4.118.

Under Diagnostic Code 7801, by analogy to third degree burn 
scars, a 30 percent rating is warranted if the scar area(s) 
exceed one-half square foot.  A 40 percent rating is 
warranted if the scar area(s) exceed one square foot.  38 
C.F.R. § 4.118.

A maximum 10 percent schedular evaluation is provided under 
Diagnostic Codes 7802 to 7804, by analogy to second degree 
burn scars, or superficial scars which are poorly nourished, 
have repeated ulceration, or are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118.

When rating by analogy to scars under Diagnostic Code 7805, 
the disability is rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118.

When rating by analogy to eczema, Diagnostic Code 7806 
provides a 30 percent evaluation where there is constant 
exudation or itching, extensive lesions or marked 
disfigurement.  A 50 percent rating is warranted when the 
skin disability results in ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. 
§ 4.118.

Under Diagnostic Code 5284, a maximum 30 percent schedular 
rating is assignable for severe foot injury.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5276, a 30 percent rating is assigned 
for bilateral acquired flatfeet when there are severe 
manifestations, such as evidence of marked deformity, 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is assigned for pronounced 

bilateral flatfeet, with marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, none of which are improved by orthopedic shoes 
or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under Diagnostic Code 5278, a 30 percent evaluation is 
assigned for bilateral, acquired claw foot (pes cavus) when 
all toes tend to dorsiflexion, there is limitation of 
dorsiflexion at the ankle to the right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads; a 50 percent evaluation is warranted for bilateral, 
acquired claw foot with symptomatology of marked contraction 
of plantar fascia with dropped forefoot, all toes hammer 
toes, very painful callosities, and marked varus deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5278.

In the present case, the evidence of record, including VA 
examinations in 1998 and 1999, fails to show the 
symptomatology necessary for a 50 percent rating pursuant to 
Diagnostic Code 7805 under either Diagnostic Code 5276 or 
5278.  In this regard, the Board notes that at the time of 
the October 1998 VA examination the veteran was clinically 
observed to walk without significant pain or impairment of 
gait or stature.  Physical examination of the lower 
extremities and feet revealed no pertinent abnormalities.  
The examiner concluded that the veteran's functional 
limitations or impairments were quite minimal.  He did not 
require special shoes or devices.  While the October 1999 VA 
examiner concluded that the veteran needed a wheelchair 
because of his bilateral foot disability, the Board notes 
that his conclusion was based solely on the veteran's history 
and his reported symptoms.  Objective findings on multiple VA 
examinations have not shown evidence of functional impairment 
comparable to marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement or severe 
spasm of the tendo achilles on manipulation which would 
warrant a higher rating under Diagnostic Code 5276 or marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities or marked varus 
deformity 

which would warrant a higher rating under Diagnostic Code 
5278.  Therefore, after reviewing the disability in relation 
to its history and considering the present disability 
picture, the Board is unable to conclude that the current 
symptomatology equates to or approximates the criteria for a 
50 percent rating pursuant to Diagnostic Code 7805 under 
either Diagnostic Code 5276 or 5278.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276, 5278, § 4.118, Diagnostic Code 7805.  

The Board further notes that the veteran is already assigned 
the maximum schedular rating allowed for other foot injuries 
under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Further, his current evaluation exceeds the 
maximum schedular evaluation assignable under Diagnostic 
Codes 7802, 7803 and 7804.

The papules and any residual biopsy scarring were 
undetectable on VA examination in October 1998.  On VA 
dermatology clinic consultation in August 1999 and VA 
examination of the feet in October 1999, it was noted the 
papules were mildly tender and not ulcerated, and were 
limited to the heel areas.  They have not been shown to be 
associated with any muscle atrophy, wasting or weakness or 
joint abnormality.  Hence, they have not been shown to be 
productive of repugnant deformity or disfigurement, exceed a 
one square foot area, or result in ulceration, exfoliation, 
crusting or systemic or nervous manifestations.  As such, a 
higher evaluation is not warranted under Diagnostic Code 
7800, 7801, or 7806.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



ORDER

Entitlement to an increased rating for bilateral piezogenic 
pedal papules is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

